Opinion filed April 29,
2010
 
 











                                                                      
In The
                                                                             

  Eleventh
Court of Appeals
                                                                  
__________
 
                                                        
No. 11-09-00343-CV 
                                                   
__________
 
                                       
RAY B. SMITH, Appellant
 
                                                            
V.
 
   
ELECTROMEDICAL PRODUCTS INTERNATIONAL, INC., Appellee

 
                                  
On Appeal from the 29th District Court
 
                                                        
Palo Pinto County, Texas
 
                                                  
Trial Court Cause No. C-39569
 

 
                                           
M E M O R A N D U M   O P I N I O N
           
Ray B. Smith, Ph.D. has filed this direct appeal from the trial court’s final
order and judgment of contempt.  Electromedical Products International,
Inc. (EPII) has filed a motion to dismiss this appeal for lack of
jurisdiction.  A court of appeals lacks jurisdiction to review a contempt
order by direct appeal.  Tex. Animal Health Comm’n v. Nunley, 647
S.W.2d 951, 952 (Tex. 1983); Tracy v. Tracy, 219 S.W.3d 527, 530 (Tex.
App.—Dallas 2007, no pet.).  Contempt orders that involve imprisonment may
be reviewed via a petition for writ of habeas corpus; contempt orders that do
not involve confinement may be reviewed via a petition for writ of
mandamus.  In re Long, 984 S.W.2d 623, 625 (Tex. 1999); Tracy,
219 S.W.3d at 530; Adams v. Bell, 94 S.W.3d 759, 762 (Tex. App.—Eastland
2002, no pet.).  Therefore, we lack jurisdiction to consider this appeal.
           
Accordingly, EPII’s motion to dismiss is granted, and the appeal is dismissed.[1]
 
                                                                                               
PER CURIAM           
           
           

April 29, 2010
Panel consists of:  Wright,
C.J.,
McCall, J., and Strange, J.
 







[1]After Dr. Smith
filed this appeal, he filed in this court a petition for writ of habeas corpus
or, in the alternative, for writ of mandamus challenging the trial court’s
final order and judgment of contempt.  In our opinion issued today in
Cause No. 11-10-00034-CV, we have conditionally granted Dr. Smith’s petition
for writ of mandamus.